Citation Nr: 1422778	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  11-30 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

1. Entitlement to an initial disability rating higher than 50 percent for posttraumatic stress disorder (PTSD). 

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1966 to June 1969. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which granted service connection for PTSD, and assigned a 30 percent disability rating, effective February 16, 2010.  In October 2011, the RO increased the rating for PTSD to 50 percent, effective February 16, 2010.

The Veteran testified before the undersigned at a hearing at the RO in July 2013.  A transcript of the hearing has been reviewed and associated with the claims file.


FINDINGS OF FACT

1. PTSD has been manifested by occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking and/or mood without total social and occupational impairment. 

2. The Veteran is unable to secure and maintain substantially gainful employment as a result of his service-connected disabilities, to include PTSD.


CONCLUSIONS OF LAW

1. The criteria for an initial 70 percent rating for PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code (DC) 9411 (2013). 

2. The criteria for a TDIU have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 3.340, 4.15, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Although a claimant is presumed to be seeking the maximum benefit available under the law, a claimant may choose to limit the claim to a lesser benefit.  Hamilton v. Derwinski, 4 Vet. App.  528, 544 (1993).  At his hearing, the Veteran clearly expressed that the grant of a 70 percent rating and a TDIU would satisfy the appeal and the Veteran's representative agreed.  The Board notes parenthetically, that while a 100 percent rating is technically a greater benefit, it would not result in a higher rate of compensation.  See 38 U.S.C.A. § 1114 (West 2002 & Supp. 2013).

Given the Veteran's clearly expressed intention, the grant of a 70 percent rating for PTSD with a TDIU is considered a full grant of the benefit sought on appeal.

Analysis

I. Initial Rating for PTSD

Disability ratings are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule for Rating Disabilities. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

A 50 percent evaluation will be assigned for mental disorder, including PTSD, where the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as: a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating applies when a veteran's occupational and social impairment reflects deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; or an inability to establish and maintain effective relationships.  Id.

The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

VA treatment records dated form January 2010 to September 2011 indicate long standing PTSD symptoms such as nightmares, intrusive thoughts, flashbacks, chronic problems with sleep, anger, irritability, "on guard feeling", hypervigilance, severe anxiety, difficulty communicating and isolation.

In an August 2010 statement the Veteran's treating social worker at the Vet Center, noted that the Veteran suffered severe deficits in both social and vocational functioning.  The impairment had gotten worse as the years progressed.  A GAF score of 50 was assigned.  

The Veteran was afforded a VA examination in August 2010.  The Veteran reported severe sleep disturbance, constant sense of depression, loss of motivation and feelings of isolation.  On examination, the Veteran was casually dressed, psychomotor activity was unremarkable and his speech was clear and coherent.  He had a cooperative attitude toward the examiner and was well oriented to time, place, person.  

The examiner determined that PTSD symptoms consisted of recurrent and intrusive recollections, panic attacks, intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event, a feeling of detachment or estrangement, restricted range of affect, difficulty sleeping, irritability or outbursts of anger, difficulty concentrating, hypervigilance and exaggerated startle response.  The examiner also noted that his recent memory is moderately impaired and his remote memory is mildly impaired.  There were no delusions, hallucinations, obsessive/ritualistic behavior or suicidal/ homicidal ideations.  The examiner assigned a GAF score of 50.

SSA records note that the Veteran was found disabled due to PTSD.  The records note that he was last employed in 2009.  In an August 2011 SSA evaluation, it was reported that he was irritable, depressed, and has paranoia and hallucinations.  It was also noted he has difficulties with concentration and attention and has compulsive behaviors that interfere with his efficiency.  The psychologist assigned a GAF score of 40 and determined that the Veteran was not capable of maintaining, relating or adapting in work-like competitive settings.

At the hearing in July 2013, the Veteran testified that PTSD symptoms consisted of difficulty sleeping, anger and difficulty communicating.  He stated that it was hard for him to pay attention and that he stays to himself.

In a statement the Veteran's wife reported that he becomes angry very easily and quickly, had difficulty sleeping and became anxious when asked to do something around the house that was not of his ordinary routine.  She reported that he was withdrawn and preferred to isolate himself from family activities and had difficulty focusing his attention and concentrating on tasks.  Statements from former coworkers note that the Veteran was irritable, annoyed, had difficulty remembering instructions, and had a hard time adjusting to changes in procedures.

This record shows deficiencies in the areas of work, family relations, thinking and mood.  He has not attempted schooling during the appeal period, but his acknowledged work deficiencies indicate that he would experience deficiencies in the area of school, as well.  The Veteran has been assigned GAF scores of 40 and 50 which indicate serious to major impairment in occupational and social functioning.  As such, the evidence supports the grant of a 70 percent rating for PTSD since the effective date of service connection.

II. Entitlement to a TDIU

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from securing and following "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

The Veteran is currently service-connected for PTSD (now 70 percent disabling); tinnitus (10 percent disabling); and right ear hearing loss (noncompensable).  His combined disability rating is 70 percent.  Thus, he meets the percentage threshold set forth under 38 C.F.R. § 4.16(a).  

The record shows that the Veteran has not been employed since 2009.  As previously noted, SSA records indicates that the Veteran is not capable of maintaining, relating or adapting in work-like competitive settings and he has been assigned GAF scores indicative of an inability to keep a job.  There is no evidence of record suggesting that the Veteran is capable of gainful employment.  Thus, a TDIU is warranted.


ORDER

Entitlement to an initial rating of 70 percent for PTSD is granted. 

Entitlement to a TDIU is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


